841 F.2d 1010
1988-1 Trade Cases   67,958
R.C. DICK GEOTHERMAL CORP., a corporation, Plaintiff-Appellant.v.THERMOGENICS, INC., a corporation;  Pacific Energy Corp., acorporation;  Resources Investment Company, a corporation;Hughes Aircraft Company, Inc., a corporation;  GeothermalResources International, Inc., a corporation;  L.A. Hyland;Robert S. Reed;  and John S. Callon, Defendants-Appellees.
Nos. 85-2573, 85-2589.
United States Court of Appeals,Ninth Circuit.
March 17, 1988.

Before BROWNING, Chief Judge, GOODWIN, WALLACE, ANDERSON, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
Prior report:  9th Cir., 827 F.2d 407.

ORDER

2
Upon the vote of a majority of the nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.  The previous three-judge panel assignment is withdrawn.